Holmes, J.
This is an appeal by a debtor who is a second time insolvent from an order refusing him his discharge. He agrees that he is not entitled to it unless a discharge in bankruptcy obtained by him since his first discharge in insolvency satisfies the exception in Pub. Sts. c. 157, § 87, viz.. “ Except that a debtor who has paid all the debts owing by him at the time of his previous insolvency, or who has been voluntarily released therefrom by his creditors, shall be entitled to a discharge in the same manner and with the same effect as if he had not been previously insolvent.” We are of opinion that it needs no discussion to show that a discharge in bankruptcy satisfies neither the literal meaning nor the policy of the words quoted.

Decree affirmed.